—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered July 16, 1991, convicting him of grand larceny in the third degree, criminal possession of stolen property in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his guilt was proven beyond a reasonable doubt. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*449Further, the court properly rejected the defendant’s request to charge the jury on the lesser included offense of attempted larceny. No reasonable view of the evidence presented at trial supported such a charge (see, People v Robinson, 60 NY2d 982; People v Olivo, 52 NY2d 309).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Copertino, Santucci and Goldstein, JJ., concur.